Citation Nr: 0311124	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-07 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1958 to 
September 1962, and from October 1962 to October 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 rating decision from 
the St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO) and was remanded in January 1998.


REMAND

The Board recently undertook additional development of the 
issue on appeal pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  The Board notified the 
veteran by letter that arrangements had been made for him to 
be afforded a VA examination relevant to his hearing loss 
disability.  A VA medical examination report was thereafter 
associated with the claims file.  The claims file also 
reflects that additional records of VA medical care were 
associated with the claims file as a result of Board 
development.

Under 38 C.F.R. § 19.9(a) (2002), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board, without remanding for RO 
consideration of the newly developed evidence and without 
obtaining a waiver from the claimant of such consideration by 
the RO.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. § 
19.9(a)(2) (2002) authorizing the Board to render a 
determination not less than 30 days after providing notice 
required under 38 U.S.C.A. § 5103(a) are invalid because they 
conflict with the provisions of 38 U.S.C.A.§ 5103(b), which 
provide that a claimant must submit requested evidence and 
information within one year of the date of the letter 
notifying the claimant of the required evidence and 
information.  The Federal Circuit also held that the 
provisions of 38 C.F.R. § 19.9(a)(2) are invalid because, in 
combination with 38 C.F.R. § 20.1304 (2002), they allow the 
Board to consider evidence developed by the Board without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without obtaining 
a waiver from the claimant of such consideration by the 
agency of original jurisdiction.  Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir., May 1, 2003).  

Thus, the Board does not have the authority to decide the 
veteran's claim on the basis of the newly developed evidence 
until such evidence has been considered by the RO.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the additionally 
received records and VA examination 
report and undertake any other additional 
development it determines is required 
under 38 U.S.C.A. § 5102, 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002).  

2.  The RO should then readjudicate the 
issue on appeal based on the evidence 
received since its last decision on this 
issue.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
unless he is otherwise notified.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


